DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murali et al (US 20200074736 A1).

Regarding claim 1, Murali discloses a method ([0015] method, system and computer program product for enriching user sketched virtual objects in mixed reality scenes to provide more relevant content), comprising: 
receiving content, provided by an application running on a device ([0017] System 100 is configured to allow a user 101 to participate in a mixed reality environment); 
determining that the content corresponds to two-dimensional content ([0017] The graphical environment includes graphical images and/or computer-generated perceptual information.); 
identifying a portion of the two-dimensional content for enhancement by a three- dimensional render ([0023] augment and enrich a virtual entity sketch in a mixed reality scene so as to enable content retrieval based on the sketched virtual entity.); 
enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer ([0023] the virtual entity sketches are augmented and enriched using extracted relationships between the virtual entity sketch with the real world and virtual objects present within the mixed reality scene); 
compositing a pass-through video stream with at least the rendered enhanced portion of the two-dimensional content ([0017] Mixed reality takes place not only in the physical world or the virtual world, but is a mix of reality and virtual reality, encompassing both augmented reality and augmented virtuality via immersive technology); and 
providing for display of the rendered enhanced portion of the two-dimensional content composited with the pass-through video stream on a display of the device ([0017] user 101 may wear a mixed reality (MR) headset 102 that includes a display 103 providing a graphical environment for MR generation).

Regarding claim 2, Murali discloses wherein enhancing the identified portion of the two- dimensional content further comprises rendering the enhanced identified portion of the two- dimensional content and the method further comprising: 
rendering, by a two-dimensional renderer that is separate from the three-dimensional renderer, another portion of the two-dimensional content ([0051] computing device 105 augments the object-object matrix using open and closed regions of the mixed reality scene (e.g., mixed reality scene 400) to create an inter-object relationship graph.); and 
providing for display of the rendered enhanced portion of the two-dimensional content and the rendered other portion of the two-dimensional content on the display of the device ([0017] user 101 may wear a mixed reality (MR) headset 102 that includes a display 103 providing a graphical environment for MR generation).

Regarding claim 3, Murali discloses wherein the application was compiled for display of content in a two-dimensional display mode ([0042] A “mixed reality scene,” as used herein, refers to a segment in a mixed reality session participated by user)

Regarding claim 4, Murali discloses wherein the content is declaratively defined ([0039] the virtual entity sketch is transmuted using an inter-object relationship graph)

Regarding claim 5, Murali discloses wherein the content is declaratively defined based at least in part on a layer tree and identifying the portion of the two-dimensional content for enhancement by the three-dimensional render further comprises: determining that a layer of the layer tree comprises a particular flag that identifies the layer for enhancement ([0039] augmenting and enriching virtual entity sketches using extracted relationships between the virtual entity sketch and the real and virtual objects in the mixed reality scene)

Regarding claim 10, Murali discloses wherein enhancing the two-dimensional content comprises transforming a predefined two-dimensional user interface element included in the two-dimensional content to a corresponding three-dimensional user interface element ([0058] (1) if a pair of objects only share the open-ended sub-region containing the border pixels, then the object-pair is treated as an over-lay/appendage of each other, (2) if object A shares an interface with open and/or closed regions of another object B, but is contained within it, then “A is engraved/contained in B,”). 

Regarding claim 11, Murali discloses wherein enhancing the two-dimensional content comprises performing at least one of compositing or lens correction with respect to the two- dimensional content, based on specifications of the display ([0066] the style of the virtual entity sketch could be chosen to “blend” with its group (neighboring objects).).

Regarding claim 12, Murali discloses wherein enhancing the portion of the two-dimensional content comprises converting the portion of the two-dimensional content from a monoscopic video format to a stereoscopic video format ([0041] the objects are identified using multiple depth cameras with inter-locking fields of view).

Regarding claim 13, Murali discloses a device  ([0015] method, system and computer program product for enriching user sketched virtual objects in mixed reality scenes to provide more relevant content), comprising: 
at least one processor; and a memory including instructions that, when executed by the at least one processor ([0026] computing device 105 has a processor 201 coupled to various other components by system bus 202. An operating system 203 runs on processor 201 and provides control and coordinates the functions of the various components), cause the at least one processor to: 
receive content, provided by an application running on a device ([0017] System 100 is configured to allow a user 101 to participate in a mixed reality environment); 
determine that the content corresponds to two-dimensional content ([0017] The graphical environment includes graphical images and/or computer-generated perceptual information.); 
identify a portion of the two-dimensional content for enhancement by a three- dimensional render ([0023] augment and enrich a virtual entity sketch in a mixed reality scene so as to enable content retrieval based on the sketched virtual entity.); 
enhance the portion of the two-dimensional content by the three-dimensional renderer ([0023] the virtual entity sketches are augmented and enriched using extracted relationships between the virtual entity sketch with the real world and virtual objects present within the mixed reality scene); 
render, by a two-dimensional renderer that is separate from the three-dimensional renderer, another portion of the two-dimensional content ([0051] computing device 105 augments the object-object matrix using open and closed regions of the mixed reality scene (e.g., mixed reality scene 400) to create an inter-object relationship graph.); and 
provide for display of the rendered enhanced portion of the two-dimensional content and the rendered other portion of the two-dimensional content on a display of the device ([0017] user 101 may wear a mixed reality (MR) headset 102 that includes a display 103 providing a graphical environment for MR generation).

Regarding claim 14, Murali discloses wherein the at least one processor is further configured to: composite a pass-through video stream with the rendered enhanced portion of the two- dimensional content and the rendered other portion of the two-dimensional content  ([0017] Mixed reality takes place not only in the physical world or the virtual world, but is a mix of reality and virtual reality, encompassing both augmented reality and augmented virtuality via immersive technology).

Regarding claim 15, Murali discloses wherein the application was compiled for display of content in a two-dimensional display mode ([0042] A “mixed reality scene,” as used herein, refers to a segment in a mixed reality session participated by user)

Regarding claim 16, Murali discloses wherein the content is declaratively defined ([0039] the virtual entity sketch is transmuted using an inter-object relationship graph)

Regarding claim 17, Murali discloses wherein the content is declaratively defined based at least in part on a layer tree and identifying the portion of the two-dimensional content for enhancement by the three-dimensional render further comprises: determining that a layer of the layer tree comprises a particular flag that identifies the layer for enhancement ([0039] augmenting and enriching virtual entity sketches using extracted relationships between the virtual entity sketch and the real and virtual objects in the mixed reality scene)

Regarding claim 18, Murali discloses a computer program product comprising code, stored in a non-transitory computer-readable storage medium, the code comprising: 
code to receive content, provided by an application running on a device ([0017] System 100 is configured to allow a user 101 to participate in a mixed reality environment); 
code to determine that the content corresponds to two-dimensional content ([0017] The graphical environment includes graphical images and/or computer-generated perceptual information.); 
code to identify a portion of the two-dimensional content for enhancement by a three- dimensional render ([0023] augment and enrich a virtual entity sketch in a mixed reality scene so as to enable content retrieval based on the sketched virtual entity.); 
code to enhance the portion of the two-dimensional content by the three-dimensional renderer ([0023] the virtual entity sketches are augmented and enriched using extracted relationships between the virtual entity sketch with the real world and virtual objects present within the mixed reality scene); 
code to render, by a two-dimensional renderer that is separate from the three-dimensional renderer, another portion of the two-dimensional content ([0051] computing device 105 augments the object-object matrix using open and closed regions of the mixed reality scene (e.g., mixed reality scene 400) to create an inter-object relationship graph.); and 
code to provide for display of the rendered enhanced portion of the two-dimensional content and the rendered other portion of the two-dimensional content on a display of the device ([0017] user 101 may wear a mixed reality (MR) headset 102 that includes a display 103 providing a graphical environment for MR generation).

Regarding claim 19, Murali discloses wherein the code further comprises: code to composite a pass-through video stream with the rendered enhanced portion of the two-dimensional content and the rendered other portion of the two-dimensional content ([0017] Mixed reality takes place not only in the physical world or the virtual world, but is a mix of reality and virtual reality, encompassing both augmented reality and augmented virtuality via immersive technology).

Regarding claim 20, Murali discloses wherein the application was compiled for display of content in a two-dimensional display mode ([0042] A “mixed reality scene,” as used herein, refers to a segment in a mixed reality session participated by user)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali et al (US 20200074736 A1) as applied to claim 1 above, and further in view of Hofmann et al (US 20150109337 A1).

Regarding claim 6, Murali is silent to wherein the content for enhancement comprises a particular visual effect associated with one or more attributes, and enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer comprises rendering a three-dimensional version of the particular visual effect based on the one or more attributes.

Hofmann discloses wherein the content for enhancement comprises a particular visual effect associated with one or more attributes, and enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer comprises rendering a three-dimensional version of the particular visual effect based on the one or more attributes ([0048] Digital image processing techniques for detecting the extent of blurring may be used to provide a measurement related to the amount of blur present in the image frame).

Murali and Hofmann are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mixed reality scene of Murali to include wherein the content for enhancement comprises a particular visual effect associated with one or more attributes, and enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer comprises rendering a three-dimensional version of the particular visual effect based on the one or more attributes as described by Hofmann.

 The motivation for doing so would have been for determining the augmentability of an image frame as captured by a digital imaging part of a user device (Hofmann, [0009]).

Therefore, it would have been obvious to combine Murali and Hofmann to obtain the invention as specified in claim 6.

Regarding claim 7, Murali is silent to wherein the particular visual effect comprises a blur effect, and the one or more attributes comprise at least one of a size or a depth of the blur effect.

Hofmann discloses wherein the particular visual effect comprises a blur effect, and the one or more attributes comprise at least one of a size or a depth of the blur effect ([0059] Blur module 216 measures the extent of blurring present or detects high amount of blurring in a downsampled version of the image frame).

Murali and Hofmann are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mixed reality scene of Murali to include wherein the particular visual effect comprises a blur effect, and the one or more attributes comprise at least one of a size or a depth of the blur effect as described by Hofmann.

 The motivation for doing so would have been for determining the augmentability of an image frame as captured by a digital imaging part of a user device (Hofmann, [0009]).

Therefore, it would have been obvious to combine Murali and Hofmann to obtain the invention as specified in claim 7.


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619